Title: From Thomas Jefferson to Rembrandt Peale, 13 March 1808
From: Jefferson, Thomas
To: Peale, Rembrandt


                  
                     
                        
                      
                  
                  Thomas Jefferson President of the United States of America to all to whom these presents shall come, greeting.
                  The bearer hereof, Rembrandt Peale, a native citizen of these United States, proposing to travel into foreign parts for his private concerns, and especially to visit the countries of France & Italy with a view to improve himself in the art of painting, of which art he is a professor: these are to certify that the said Rembrandt Peale is an inhabitant of the city of Philadelphia in the state of Pensylvania, that he is of a family highly respected & esteemed, and that his conduct through life has been correct, honourable & orderly, supporting in all cases the character of an excellent citizen.   These are therefor to request of all persons whatsoever that they will permit the said Rembrandt Peale to pass, without hindrance or molestation, in pursuit of his lawful concerns & views aforesaid, he conducting himself peaceably and orderly, as we are assured he will: and that they extend to him, whensoever he shall have occasion, the protection of the laws and hospitalities of their countries, in like manner as we have done, & shall continue to do to their strangers travelling or sojourning with us. Given under my hand & private seal at Washington this 13th. day of March 1808.
                  
                     Th: Jefferson  
                     
                  
               